Citation Nr: 1228108	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-17 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation greater than 20 percent for polyarthralgia due to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was certified to the Board by the RO in Roanoke, Virginia.  

In the July 2012 appellant's brief, the representative waived RO consideration of additional evidence.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to service connection for fibromyalgia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2007, the RO denied entitlement to an evaluation greater than 20 percent for polyarthralgia due to hepatitis C.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

Polyarthralgia is not specifically listed in the rating schedule and has been evaluated as rheumatoid arthritis.  See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5002, 5009.  

Pursuant to the rating schedule, rheumatoid arthritis as an active process is rated as follows: one or two exacerbations a year in a well-established diagnosis (20 percent); symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year (40 percent); less than the criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods (60 percent); and with constitutional manifestations associated with active joint involvement, totally incapacitating (100 percent).  Chronic residuals such as limitation of motion or ankylosis are rated under the appropriate diagnostic codes for the specific joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  A note to this provision states that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Assign the higher evaluation.  Id.

The Veteran contends that she suffers from debilitating pain in multiple joints and that the currently assigned evaluation does not adequately reflect the severity of her disability.  In her October 2007 notice of disagreement, she reported pain in her cervical spine, shoulders, elbows, wrists, fingers, back, hips, ribs, knees, ankles and toes.  In her May 2009 VA Form 9, she argued that the criteria for a 60 percent evaluation are met.  Review of extensive VA medical records shows that she is followed in the pain clinic and complains of pain in various joints.  

The Veteran underwent a VA examination in January 2007.  At that time, she reported generalized joint pain that was worst in the neck.  Examination of the musculoskeletal system was limited to the cervical spine.  No additional joints were addressed.  

The Veteran most recently underwent a VA examination to assess the severity of her polyarthralgia in April 2012.  She reported that every joint hurts constantly including her back, neck, hips, hands, and elbows.  She reported soreness in her legs, knees, and hips.  The examiner stated that arthralgias are migratory pains not affecting the function or structure of the joint and therefore, a joint examination was unnecessary.  The examiner indicated whether there was swelling, tenderness, or weakness in various joints, but did not provide range of motion findings.

In an April 2012 statement, the Veteran reported widespread body aches, to include debilitating weakness in her neck and back, and problems with her hands, wrists, elbows, and hips.  She also submitted a copy of a letter she sent to the Compensation and Pension section wherein she complained about the examination.  

In the July 2012 appellant's brief, the representative argued that the April 2012 examination was inadequate because it failed to note whether the Veteran was suffering from weight loss and anemia, and/or the number of exacerbations a year.  The representative requested a remand for an adequate examination with another examiner.  

The Veteran is currently in receipt of a total schedular rating plus special monthly compensation at the housebound rate.  An increase in the polyarthralgia rating will not result in an increase in the current combined schedular rating.  See 38 C.F.R. § 4.25 (2011).  Nonetheless, the claims file does not contain evidence sufficient to accurately evaluate the Veteran's polyarthralgia, to include the specific joints involved.  Thus, the case must be remanded for additional examination.  See 38 C.F.R. §§ 3.159(c), 3.327 (2011).

Evidence of record indicates that the Veteran receives ongoing VA treatment.  Review of the Virtual VA eFolder shows that treatment records were last uploaded in May 2012.  On remand, additional relevant VA treatment records should be obtained.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request relevant VA treatment records for the period since May 2012.  All records obtained should be associated with the claims file or the appellant's Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The AMC/RO should schedule the appellant for a VA examination to determine the current severity of her service-connected polyarthralgia.  The examination should be scheduled with a VA provider other than the examiner who conducted the April 2012 examination.  The claims folder, access to Virtual VA and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  

In accordance with the latest worksheet for rating rheumatoid arthritis, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of her polyarthralgia.  

The examiner is to indicate whether the Veteran's polyarthralgia results in symptom combinations productive of definite or severe impairment of health and/or incapacitating exacerbations.  The examiner should provide range of motion findings for each and every joint identified by the Veteran as having pain, to include the cervical spine, thoracolumbar spine, shoulders, elbows, wrists, hips, knees, and ankles.  

Further, the examiner must state whether it is at least as likely as not that the Veteran's fibromyalgia is related to active military service.  If not, the examiner must address whether it is at least as likely as not that fibromyalgia is proximately due to or aggravated by any service-connected disorder.  If fibromyalgia is not found to be related to or aggravated by service or a service-connected disorder, the examiner is to state whether the symptoms of fibromyalgia can be differentiated from the symptoms of polyarthralgia.  If so, the symptoms must be differentiated.  If not, the examiner must explain why they cannot be differentiated.

A complete rationale for any opinion expressed must be provided.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner has documented his/her review of all pertinent records on Virtual VA.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issue of entitlement to an evaluation greater than 20 percent for polyarthralgia.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



